Opinion filed June 28, 2018




                                       In The


        Eleventh Court of Appeals
                                    ___________

                              No. 11-17-00360-CR
                                    ___________

                   SANDY LEIGH CROUCH, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                      On Appeal from the 35th District Court
                              Brown County, Texas
                         Trial Court Cause No. CR23805


                      MEMORANDUM OPINION
      Appellant, Sandy Leigh Crouch, originally pleaded no contest to the third-
degree felony offense of assault of a public servant. Pursuant to the terms of the plea
agreement, the trial court convicted Appellant, assessed her punishment at
confinement for ten years and a $500 fine, suspended the execution of the
confinement portion of the sentence, and placed Appellant on community
supervision for ten years.     The State subsequently filed a motion to revoke
Appellant’s community supervision, alleging several allegations as grounds for
revocation. At a hearing on the motion, Appellant pleaded true to all but one of the
State’s allegations. The trial court found all of the State’s allegations to be true,
revoked Appellant’s community supervision, and imposed the minimum sentence of
confinement for two years.1 See TEX. CODE CRIM. PROC. ANN. art. 42A.755(a)(2)
(West 2018) (reduction of term of confinement upon revocation). We dismiss the
appeal.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that there
are no arguable grounds for appeal. Counsel has provided Appellant with a copy of
the brief, a copy of the motion to withdraw, an explanatory letter, and a motion for
pro se access to the appellate record. Counsel advised Appellant of her right to
review the record and file a response to counsel’s brief.2 Counsel also advised
Appellant of her right to file a petition for discretionary review with the clerk of the
Texas Court of Criminal Appeals seeking review by that court. See TEX. R. APP. P.
48.4, 68. Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v.
State, 813 S.W.2d 503 (Tex. Crim. App. 1991).
        Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit and
should be dismissed. See Schulman, 252 S.W.3d at 409. We note that proof of one
violation of the terms and conditions of community supervision is sufficient to
support revocation. See Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim. App.

        1
         TEX. PENAL CODE ANN. § 22.01(b)(1) (West Supp. 2017), § 12.34 (West 2011).
        2
         We note that this court granted Appellant thirty days in which to exercise her right to file a response
to counsel’s brief and that Appellant has not filed a response.

                                                       2
2009). In this regard, a plea of true standing alone is sufficient to support a trial
court’s decision to revoke community supervision. Moses v. State, 590 S.W.2d 469,
470 (Tex. Crim. App. [Panel Op.] 1979). Furthermore, absent a void judgment,
issues relating to an original plea proceeding may not be raised in a subsequent
appeal from the revocation of community supervision. Jordan v. State, 54 S.W.3d
783, 785–86 (Tex. Crim. App. 2001); Traylor v. State, 561 S.W.2d 492, 494 (Tex.
Crim. App. [Panel Op.] 1978). Based upon our review of the record, we agree with
counsel that no arguable grounds for appeal exist.3
        Accordingly, the motion to withdraw is granted, and the appeal is dismissed.


                                                                   PER CURIAM


June 28, 2018
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.4




        3
         We note that Appellant has a right to file a petition for discretionary review pursuant to TEX. R.
APP. P. 68.
        4
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3